       Case: 1:20-cr-00566 Document #: 7 Filed: 08/28/20 Page 1 of 2 PageID #:22




                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 USA
 ,

 Plaintiff(s),
                                                       Case No. 20cr566
 v.                                                    Judge Sheila Finnegan

 Haizhou Hu,

 Defendant(s).

                                             ORDER

Initial appearance and removal hearing held on 8/28/2020. By agreement and consent of all the
parties and pursuant to the CARES Act, all parties appeared by telephone conference today.
Defendant appears following arrest on 8/27/2020. Attorney Piyush Chandra is appointed as
counsel for defendant for this hearing only since the defendant states that he will be retaining
counsel for the next hearing. Interpreter is present. Defendant advised of his rights and the
reasons for arrest, namely, an arrest warrant and criminal complaint filed in the U.S. District
Court for the Western District of Virginia. Defendant waives identity hearing. The Government
orally moves for detention hearing under 18 U.S.C. 3142(f)(1) and 18 U.S.C. 3142(f)(2).
Detention hearing and status on preliminary hearing are set on 9/2/2020 at 11:30 a.m. The
hearing will proceed by telephone conference since defendant gave his consent today. Members
of the public and media may also call in to listen to this hearing. The call-in number is (877) 336-
1831, Access code is 5995354, Press#. If Defendant requests an in-person detention hearing,
defense counsel shall advise the courtroom deputy by 2:00 p.m. on 9/1/2020 so arrangements can
be made for Defendant's transportation to the courthouse. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in sanctions,
including removal of court issued media credentials, restricted entry to future hearings, denial of
entry to future hearings, or any other sanctions deemed necessary by the Court. Without
objection, defendant’s request to be allowed to place a phone call to the Chinese Consulate from
the detention facility is granted. Defendant is remanded into the custody of the U.S. Marshall
and shall remain in custody pending further order of court. Defendant shall be permitted to place
a phone call to the Chinese Consulate from the detention facility.

(00.42)


Date: 8/28/2020
                                                     Sheila Finnegan
Case: 1:20-cr-00566 Document #: 7 Filed: 08/28/20 Page 2 of 2 PageID #:23




                                       United States Magistrate Judge
